Title: From George Washington to the Board of War, 23 November 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West point 23d Novemr 1779
        
        I have been honored with yours of the 12th and 15th instants, in consequence of the latter I dispatched Copies of your letters to Mr Skinner deputy Commissary of prisoners who was not at Elizabeth town to repair thither to take the necessary paroles from Majors General Philips and Riedesel and the Officers accompanying them previous to their going into New York—The paroles taken by Colo. Bland having only extended to their arrival at Elizabeth town, and requiring new ones to be taken there.
        I have also recd Mr Stoddards letters of the 12th and 13th with the Commissions for the Massachusetts line and those for Colonel Warners Regt I have delivered the latter to Capt. Moulton, and have desired Colo. Warner to make no new appointments in future as the proportion of Officers vastly exceeds that of Men.
        In mine of the 19th instant want of time prevented me from answering yours of the 2d and 8th so fully as I wished. I think the additional orders to the Commissaries of Hides contained in that of the 2d will remedy the defect which I took the liberty of pointing out, and when the Army is settled in quarters I will call

for a Return of the Shoemakers and Taylors Tools in the hands of the Cloathier General and will distribute them among the Brigades.
        I feel with the Board the inconveniencies arising from any powers having to do with Commissions except Congress. The moment they parted with this Authority I was aware of the consequences which have taken place.
        I think you were right in suspending the filling up those Vacancies you refer to, at least till you could represent the matter to the States concerned, when it appeared to you that the Colonels had not sufficient Grounds for returning the Officers as absent an unwarrantable length of time: And indeed supposing it had been so, they had no right, by any regulations now existing to report their places vacant. Altho’ the States should have the power of nominating for promotions to Vacancies when they really happen, or making new appointments—they have no authority to revoke a Commission once granted. I think Resolves of Congress, similar to the drafts of which you were pleased to transmit me Copies, well calculated for the end proposed. For while it is necessary that there should be some established mode of punishing Officers for an unreasonable length of Absence from their duty—the means of depriving them of their Rank should not be too summary.
        It would, in my opinion, contribute much to the regularity of promotion, were certified Copies of such arrangements as are fully compleated transmitted to the States to which they respectively belong with Copies also of the principles established for the regulation of promotions: By a strict adherence to these, they could not fail of keeping matters in a proper line. I have the honor &.
      